Citation Nr: 1811608	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-16 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a cervical spine (neck) disorder. 

3.  Entitlement to service connection for lung hypertension. 

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for asthma.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for arterial hypertension.

6.  Entitlement to service connection for arterial hypertension.  

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include a nervous disorder and loss of memory.
8.  Entitlement to service connection for an acquired psychiatric disorder, to include a nervous disorder and loss of memory.

9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an eye disorder, to include diabetic retinopathy.

10.  Entitlement to service connection for an eye disorder, to include diabetic retinopathy.

11.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for generalized arthritis. 

(The issue of whether a VA Form 21-8416 (Medical Expense Report), for the year of 2009 was timely for purposes of exclusion from countable income for pension benefits is addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 








INTRODUCTION

The Veteran served on active duty in the United States Army from February 1953 to January 1955 and October 1959 to March 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran' s claim of entitlement to service connection for a nervous disorder and loss of memory has been recharacterized as reflected on the title page, to include consideration of all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for lung hypertension, arterial hypertension, eye disorders, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The March 2009 Board decision that denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and hypertension were not appealed. 

2.  Evidence received since the March 2009 Board decision is not duplicative or cumulative of evidence previously received, and raises a reasonable possibility of substantiating the Veteran's claims of service connection for an acquired psychiatric disorder and hypertension.

3.  The Veteran did not appeal the June 2008 rating decision that denied service connection for asthma, generalized arthritis, and an eye disorder on the bases that these conditions did not manifest in service and were not related to service; new and material evidence was not received within the appeal period. 

4.  Evidence added to the record since the June 2008 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the claims of service connection for asthma and generalized arthritis. 

5.  Evidence received more than one year since the June 2008 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for an eye disorder. 

6.  The Veteran's back disorder did not have onset in service or within one year of separation, and is not etiologically related to service.

7.  The Veteran's neck disorder did not have onset in service or within one year of separation, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The unappealed March 2009 Board decision denying service connection for an acquired psychiatric disorder and hypertension is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. §§ 20.302, 20.1100 (2017).

2.  The Veteran has submitted new and material evidence sufficient to reopen his claims of service connection for an acquired psychiatric disorder and hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The June 2008 rating decision denying service connection for asthma, generalized arthritis, and an eye disorder is final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. § 20.1103 (2017).
4.  The Veteran has not submitted new and material evidence for the purpose of reopening the previously denied claims of service connection for asthma and generalized arthritis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The Veteran has submitted new and material evidence sufficient to reopen his claim of service connection for an eye disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 




A.  An Acquired Psychiatric Disorder

The Veteran filed an original claim for service connection for nervous tension and loss of memory in September 2000.  The claim was denied in a September 2000 rating decision because there was no evidence of a nexus to service.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156 (b).  Thus, the decision became final. 

The Veteran's service connection claim for a nervous disorder was again denied in a January 2002 rating decision, which was affirmed by a March 2009 Board decision.  The claim was denied on the basis that there was no evidence of a nexus to service.  The Veteran did not file a timely notice of appeal to the Court of Appeals for Veterans Claims (Court).  Accordingly, the March 2009 Board decision became final.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.

Since the March 2009 Board denial, the Veteran was afforded a July 2013 VA examination.  The July 2013 VA examination report contains the opinion that the Veteran's acquired psychiatric disorder, diagnosed as dementia, is not related to service.  In support of his claim, the Veteran submitted an etiological opinion from his private physician, Dr. C.E.M.Q in November 2016 opining that the Veteran's psychiatric disorders were the result of his military service.

As the July 2013 VA and the November 2016 private etiological opinions were not of record at the time of the prior denial, they are new.  As the November 2016 opinion provides a link between the Veteran's current psychiatric disorders and his military service, it is material to the claim.  New and material evidence having been received, the request to reopen the claim of service connection for an acquired psychiatric disorder is granted.  38 C.F.R. § 3.156; see Shade v. Shinseki, 24 Vet. App. 110 (2010). 



B.  Asthma and Generalized Arthritis

The Veteran's original claim of entitlement to service connection for asthma and generalized arthritis was denied in a June 2008 rating decision on the basis that the evidence did not show that these disorders had onset in service or were otherwise incurred in service.  The Veteran filed a statement in September 2008 generally disagreeing with the June 2008 rating decision.  In an April 2009 letter, the RO asked the Veteran to clarify the issue or issues he wanted to appeal, and reminded him of the one year time limit for his response.  The Veteran did not respond to the RO's April 2009 letter.  As the September 2008 statement did not identify the specific determinations in the 2008 rating decision with which the Veteran disagreed, he did not respond to the RO's request for clarification as permitted by 38 C.F.R. § 20.201 (2008), and new and material evidence was not received prior to the expiration of the appeal period, the June 2008 rating decision became final as to all evidence then of record.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.302.

Evidence previously considered includes the Veteran's written statements in November 2007 and January 2008 seeking service connection for asthma and generalized arthritis due to in-service boxing.  In deciding the merits, the RO considered the Veteran's service treatment records (STRs) to include the March 1961 separation report of medical history indicating that he denied asthma and arthritis.  

The RO received the instant petition to reopen the claim in August 2010.  The evidence received since the June 2008 denial includes the Veteran's written statements of having asthma and generalized arthritis as a result of his in-service boxing injuries and VA treatment records showing current diagnoses of asthma and osteoarthritis.  

While the VA medical records are new and show that the Veteran has asthma and osteoarthritis, the presence of current disability has already been established. Therefore, while new, the evidence is not material.  Further, these records do not contain any evidence that addresses whether the Veteran's asthma and generalized arthritis had onset in service or are related to service.  The Veteran's statements asserting that he has had asthma and generalized arthritis since the in-service injury were previously of record and considered at the time of the prior denial.  Therefore, that evidence is redundant and is not new and material evidence. 

In sum, the record still does not contain competent medical evidence linking the Veteran's current asthma and osteoarthritis to service.  The Board thus finds that the new evidence does not help to establish that the Veteran's asthma and osteoarthritis had their onset in service or are causally related to service.  Therefore, the new evidence, even when considered credible for the purpose of determining whether it is material, does not create a reasonable possibility of substantiating the claims or trigger VA's duty to assist by obtaining medical opinions or examinations; and therefore, the new evidence is not material.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Here, the threshold has not been met and the claims are not reopened because new and material evidence has not been submitted.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  As new and material evidence to reopen the finally disallowed claims have not been received, the benefit-of-the-doubt doctrine is not applicable. 

C.  Arterial Hypertension 

The Veteran's previous claim seeking service connection for hypertension was denied in a January 2002 rating decision, which was affirmed by a March 2009 Board decision.  The claim was denied on the basis that there was no evidence of a nexus to service.  The Veteran did not file a notice of appeal to the Court.  Accordingly, the March 2009 Board decision became final.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.

Since the March 2009 Board denial, the Veteran has submitted an etiological opinion from his private physician, Dr. C.E.M.Q in November 2016.  Dr. C.E.M.Q. concluded that the Veteran's cardiovascular disorders were the result of his military service.  As the November 2016 private etiological opinion was not of record at the time of the prior denial, it is new.  As the November 2016 opinion provides a link between the Veteran's current cardiovascular disorders and his military service, it is material to the claim.  New and material evidence having been received, the request to reopen the claim of service connection for hypertension is granted.  38 C.F.R. 
§ 3.156; see Shade v. Shinseki, 24 Vet. App. 110 (2010). 

D.  Eye Disorder

The Veteran's original claim of service connection for an eye disorder was denied in a June 2008 rating decision on the basis that the evidence did not show that the disorder had its onset in service or was otherwise incurred in service.  The Veteran filed a statement in September 2008 disagreeing with the June 2008 rating decision.  In an April 2009 letter, the RO asked the Veteran to clarify the issue or issues he wanted to appeal, and reminded him of the one year time limit for his response.  The Veteran did not respond to the RO's April 2009 letter.  As the September 2008 statement did not identify the specific determinations with which the Veteran disagreed, he did not respond to the RO's request for clarification as permitted by 38 C.F.R. § 20.201 (2008), and new and material evidence was not received prior to the expiration of the appeal period, the June 2008 rating decision became final as to all evidence then of record.  See 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. 
§§ 3.156(b), 20.201, 20.302 (2017).

Evidence received more than one year since the June 2008 rating decision includes VA treatment records and lay statements.  Notwithstanding the lack of a definite relationship between the Veteran's eye disorder and service, the RO previously determined that the evidence of record was sufficiently suggestive of a nexus to trigger the need for a VA examination in support of his claim.  See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such an examination was administered in July 2013. 

The threshold for reopening a claim is low, and in this case, the added information raises a reasonable possibility of substantiating the claim.  As such, the claim is reopened.  38 C.F.R. § 3.156; see Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Service Connection - Low Back and Neck Disorders

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § § 1110, 1131; 38 C.F.R.
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Here, the Veteran has diagnoses of spondyloarthritic changes in the cervical and lumbar spine, satisfying element one of service connection.  See October 1990 CT scan.  

A review of the Veteran's STRs show no complaints, treatment, or diagnoses related to back and neck disorders.  The Board acknowledges that the Veteran was a boxer during active service; however, the November 1952 and October 1959 entrance examinations and January 1955 and March 1961 separation examinations are unremarkable for notations relating to back and neck disorders.  In his March 1961 separation report of medical history, he reported swollen or painful joints.  However, he described the condition as left arm pain since 1960 and the clinical evaluation of his "spine, and other musculoskeletal" was normal.  

In December 1988, the Veteran was involved in a work accident in which he was physically injured, to include his back and neck.  In an undated letter, the Veteran reported that he was working as a carpenter, when he fell eighteen feet from a lightening tower onto his back injuring his left arm and backbone.  "From that day on, I suffer from pain in my backbone, hip and all the back."  The Board notes that most of the Veteran's workmens' compensation records are illegible.  A December 1988 X-ray of the cervical spine showed straightened lordosis suggesting muscle spam, reduced C5-C6 disc space, and degenerative disc disease.  The X-ray of the lumbosacral spine showed reduced L4-L5 disc space and mild degenerative changes.  A CT scan of the cervical and lumbar spine in October 1990 showed spondyloarthritic changes.  An April 1992 private treatment record notes the Veteran's continuous complaints regarding the back and neck since the December 1988 work injury.

The Board acknowledges that the Veteran is receiving Social Security Administration (SSA) disability benefits for bilateral optic nerve atrophy and back disorders beginning in December 1988.  

There are no post-service private or VA treatment records prior to December 1988 showing complaints, treatment, or diagnoses of neck and back disorders.

VA is required to provide a claimant with a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 C.F.R. § 3.159(c)(4).

As the Veteran has diagnoses of spondyloarthritic changes in the cervical and lumbar spine, the first prong of McLendon is satisfied.  Regarding the second and third prongs of McLendon, the Veteran's statements are the only supporting evidence.  The STRs do not show the occurrence of a back or cervical spine injury, and the March 1961 separation examination and Report of Medical History are absent of any potentially related notations.  Post-service medical records prior to the December 1988 work accident do not show treatment for related conditions, and there is no other lay evidence supporting a possible in-service incurrence or nexus.  In sum, the entirety of the evidence in support of a current disability, in-service incurrence, and a nexus between the two, consists of the Veteran's lay statements.  In this regard, the Board affords more probative value to the contemporaneous statements of an onset of back and neck pain following the 1988 post-service work injury than to the more recent statements made in conjunction with a claim for monetary benefits, and VA's duty to assist by providing a medical examination is not triggered.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.

In sum, the evidence shows a current disability exists; however, the evidence does not establish an in-service incurrence or a nexus.  Finally, while arthritis was documented in the late 1980s, that diagnosis comes almost thirty years after his separation from active duty.  There is no credible indication that arthritis of the neck and back manifested within the first post service year or during service to a sufficient degree to identify the disease entity.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, the provisions regarding presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case.  There is no doubt to be resolved; service connection for neck and back disorders is not warranted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include nervous disorder and loss of memory.

New and material evidence has been received to reopen the claim of entitlement to service connection for arterial hypertension.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for asthma is denied.


(ORDER CONTINUED)

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for generalized arthritis is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for an eye disorder, to include diabetic retinopathy.

Service connection for a back disorder is denied.

Service connection for a cervical spine (neck) disorder is denied. 


REMAND

The Veteran attributes his psychiatric and eye disorders to in-service head injuries sustained while boxing.  Specifically, he reported that he received a strong knockout to the head between the eyes that has continued to affect him.  His January 1960 STRs indicate that he had a head injury during boxing in December 1959.  The July 2013 eye examiner diagnosed left homonymous hemianopsia, bilateral senile cataracts, and bilateral pinguecula and opined that it was less likely than not incurred in or otherwise related to service.  The examiner reasoned that the Veteran's bilateral visual field defects are related to his 2009 cerebrovascular accident (stroke).  The July 2013 VA psychiatrist diagnosed dementia and opined that his condition is not related to his military service in terms of anatomy, pathophysiology, or etiology.  The examiners opinions and rationales do not address the relevant STRs and lay statements regarding in-service head injuries.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, although, Dr. C.E.M.Q.'s opined in November 2016 that the Veteran's psychiatric disorders are related to service, no rationale was provided.  As such, addendum opinions are required on remand. 

Further, Dr. C.E.M.Q indicated that the Veteran is receiving psychiatric and psychological therapy for major depression disease, generalized anxiety disorder, and memory disorders.  However, these treatment records have not been associated with the claims file.  On remand, outstanding records of private treatment should be obtained.  See 38 C.F.R. § 3.159 (c).

The Veteran seeks service connection for lung hypertension and arterial hypertension.  The Veteran contends that his lung and arterial hypertension are related to his in-service boxing.  The evidence shows a possible current disability exists in the form of pulmonary hypertension.  A December 2004 echocardiogram was suggestive of pulmonary hypertension.  However, a May 2008 echocardiogram indicated that the pulmonary hypertension resolved.  A December 2013 VA treatment note indicates that the Veteran's most recent echocardiogram did not suggest pulmonary hypertension.  Notably, his treatment records indicate that he continues to be followed by VA pulmonology and uses rescue therapy as needed.  The Veteran's VA problem list as of February 2014 lists chronic pulmonary hypertension, benign hypertension, and coronary artery disease as current diagnoses.  Although, Dr. C.E.M.Q.'s November 2016 medical opinion indicates that the Veteran's cardiovascular disorders are related to service, no rationale was provided.  As several years has passed since the Veteran's December 2005 VA heart examination and his treatment records potentially include new cardiology diagnosis, to include pulmonary hypertension, he should be afforded a new VA examination to determine the nature and etiology of any currently diagnosed cardiovascular disorders.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a cardiovascular disability claim includes any cardiovascular disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all private treatment records, to include from Dr. C.E.M.Q.  If any records are unavailable, document this finding in the claims file and notify the Veteran pursuant to 38 C.F.R. § 3.159(e).  

3. Return the claims file, to include a complete copy of this remand, to the July 2013 eye examiner for an addendum opinion.  If the examiner who drafted the July 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner is requested to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral eye disorders, to include left homonymous hemianopsia, bilateral senile cataracts, and bilateral pinguecula had their onset in service or are otherwise related to service, to include as a result of in-service boxing.

The examination report must include a complete rationale for all opinions expressed.  The rationale should reflect consideration of the pertinent evidence of record, to include the November 2003 medical opinion of Dr. M.D.L.O. and the Veteran's report of receiving a strong knockout to the head between the eyes during service.  See January 1960 STR.

4. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any acquired psychiatric disorder found to be present.  The claims folder, including a copy of this remand, must be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

a) The examiner is requested to identify all psychiatric disorders found to be present on examination and during the appeal period as noted in medical records since the claim was filed in August 2010 to include, but not limited to: major depression disease, generalized anxiety disorder, and dementia. 

b) For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in service or is otherwise related to service, to include as a result of in-service boxing.

The examination report must include a complete rationale for all opinions expressed.  The rationale should reflect consideration of the pertinent evidence of record, to include Dr. A.M.C.P.'s March 2004 medical opinion, Dr. C.E.M.Q.'s November 2016 medical opinion, and the Veteran's report of receiving a strong knockout to the head between the eyes during service.  See January 1960 STR.

5. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any cardiovascular disorder found to be present.  The claims folder, including a copy of this remand, must be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

a) The examiner is requested to identify all cardiovascular disorders found to be present on examination and during the appeal period as noted in medical records since the claim was filed in August 2010 to include, but not limited to: pulmonary hypertension, hypertension, and coronary artery disease. 

b) For each cardiovascular disorder identified, state whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in service or is otherwise related to service, to include in-service boxing.

The examination report must include a complete rationale for all opinions expressed.  The rationale should reflect consideration of the pertinent evidence of record, to include Dr. A.M.C.P.'s March 2004 medical opinion, Dr. C.E.M.Q.'s November 2016 medical opinion, and the Veteran's report of receiving a strong knockout to the head between the eyes during service.  See January 1960 STR.

6. Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


